DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/10/2018 is/are being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
US 7,883,316, first recited on page 1
US 2010/021298, first recited on page 1
WO 2009/143848, first recited on page 1

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The instant abstract is three paragraphs.

The disclosure is objected to because of the following informalities:
Confirm proper usage of “form” verses “from”, examples of potential typos
P4L31
P9L19
Explain acronyms the first time they are used, examples:
P8L9/13-14
P17L18, “between tip a tip …” appears to be a typo
Appropriate correction is required.


Drawings
The drawings are objected to because:
Unsatisfactory reproduction characteristics, see Rule 11.2 and 11.13(a),(e)
Figs all
Examples of issues:
Lead line weight and clarity
Structure line weight and clarity
Photocopy digital distortion near lines
Inconsistent reference character font size
Fig 8 shading and lack of defined lines make it very difficult to see the disclosed structure
Reference characters not described in specification:
2 from Fig1
44 from Fig2
d.sub.t (assumed subscript based on description of d.sub.f) from Fig3
d.sub.f from Fig3
P15 L14 describes a “df” as opposed to a “d.sub.f”
74 from Fig4
76 from Fig4
Reference characters not is drawing:
df per P15L14
dt per P15L16
Fig2
Unknown shaded triangle within transition region 32
Overlapping lead lines produces confusion
Fig3
Reference characters are different as compared to at least Fig2 when denoting the same features as in at least Fig2, see Rule 11.13(m).
Example: airfoil portion 34/50, leading edge 18/56, trailing edge 20/58
Reference characters d.sub.f and d.sub.t are unreadable as presented
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 19, “a controller …” as P16L8-10 explicitly states that a controller is not shown
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
	All instances of “and/or” language will be read as “or”, unless explicitly stated otherwise.


Markush Claim Construction
	The office would like to include an explicit discussion of Markush claim construction for the instant application. Guidance on Markush claim construction is discussed in MPEP 2117 which states “Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.”, and MPEP 2173.05(h) states “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. … If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” 


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“tip/root communication device” as first recited in claim 1, 19
Corresponding structure
P9L11-15, P12L10-12, P19L1-7
“It will be understood that said at least one tip communication device and/or said at least one root communication device is selected from one of the following: a receiver, a transmitter, a receiver-transmitter circuit, or a transceiver. It will further be understood that the at least one tip communication device may comprise an antenna provided towards said tip end, the antenna coupled to a receiver, transmitter, receiver- transmitter circuit, or transceiver device provided at a separate location, e.g. towards the blade root end.”
Or Equivalents
“radio wave absorbing material” as first recited in claim 1, 19
Corresponding structure
Closest P3Para2 – not sufficient
“radio absorbing materials” as first recited in claim 5
Corresponding structure
Closest P3Para2 – not sufficient
“pitch control system” as first recited in claim 18
Corresponding structure
Closest P10Para2, P12Para6 – not sufficient
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Objections
Claims are objected to because of the following informalities:  
All
Add line indentation for each element or step in order to improve claim readability, per MPEP 608.01(i).
Claim 1
L3, limitation “the blade” lacks formal antecedent basis
The instant objection is extended to all instances of the issue.
Claim 2
L4, limitation “the tip communication device” lacks formal antecedent basis
The instant objection is extended to all instances of the issue.
Claim 3
L8,9, add comma before the words “and” to improve clarity
Claim 7, 8
Define (spell out) each acronym the first time it is introduced
Add oxford comma before “and combinations thereof” to improve clarity
Claim 8
L2, limitation “said sheets” lacks formal antecedent basis
The instant objection is extended to all instances of the issue.
Claim 15
L4, limitation “form” appears to be a clear typo of “from”
For the purpose of applying art, the office will read the term as “from”



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 19
Limitation “radio wave absorbing material” invokes 35 USC 112f and fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as the specification fails to disclose a corresponding structure that performs the action of radio wave absorption. The office notes that P3Para2 attempts to disclose a corresponding structure, however the section only provides an example of a potential 
Claim 5
Limitation “radio absorbing materials” invokes 35 USC 112f and fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as the specification fails to disclose a corresponding structure that performs the action of radio wave absorption. The office notes that P3Para2 attempts to disclose a corresponding structure, however the section only provides an example of a potential property of a material as opposed to an actual structure or material that performs the claimed function.
Claim 18
Limitation “pitch control system” invokes 35 USC 112f and fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as the specification fails to disclose a corresponding structure that performs the action of pitch control. The office notes that P10Para2, P12Para6 attempts to disclose a corresponding structure, however the sections merely repeat the claim language and do not provide any structure that performs the claimed function, nor any structure that could be considered a pitch control mechanism.
Claims dependent on a rejected claim are rejected based on dependency.

Claim 1-18 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to a controller, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). P12Para4 and P16Para1 disclose that a controller is the structure that performs the claimed monitor and determine functional limitations of claim 1 L8-11, however this structure is not required by the claims. 
The office notes that claim 19 does require a controller.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 19 limitation “radio wave absorbing material”, claim 5 limitation “radio absorbing materials”, and claim 18 limitation “pitch control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See the corresponding discussion above under 35 USC 112a for details. The office has not repeated the above discussion is the interest of clarity and readability of the instant action.
Therefore, the claim 1, 5, 18, 19 are indefinite and claims 1-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; as claims dependent upon a rejected claim are rejected based on dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L3, limitation “there between” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references
L5,6, limitation “towards” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation is a relative term and two of ordinary skill in the art could reasonably come to different conclusion as to the scope of the cited limitation, 
L8, limitation “the distance …” lacks antecedent basis
L8-11 limitation “to monitor … indicative of a blade deflection” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure performs the cited functional language, as none of the recited structure in claim 1 is capable of performing the recited functional language. The office explicitly notes that a communication device by itself is not capable of performing the abstract idea of monitoring nor determining as a communication device merely transmits data as opposed to interpreting data.
Claim 2
L4, limitation “preferably of between [x to x]” is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation within the same claim, and thus renders the claim indefinite, as the metes and bounds of the claim are unknown, as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3
L4-5,7, limitation “partly or fully block” is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation within the same claim, and thus renders the claim indefinite, as the metes and bounds of the claim are unknown, as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
L5, limitation “the free space …” lacks antecedent basis
The office suggests amendment to “a first free space” to improve clarity with the rest of the claim language
L7, limitation “the free space …” lacks antecedent basis
The office suggests amendment to “a second free space” to improve clarity with the rest of the claim language
L10, limitation “the free space …” lacks antecedent basis
The office suggests amendment to “a third free space” to improve clarity with the rest of the claim language
Claim 4
L2-3, limitation “the longitudinal direction of …” lacks antecedent basis
L3, limitation “preferably … such as …” is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation within the same claim, and thus renders the claim indefinite, as the metes and bounds of the claim are unknown, as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12
L2, limitation “the distance …” lacks antecedent basis
L2-3, limitation “preferably … such as …” is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation within the same claim, and thus renders the claim indefinite, as the metes and bounds of the claim are unknown, as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13
L2, limitation “the number” lacks antecedent basis
L2-3, limitation “such as …” is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation within the same claim, and thus renders the claim indefinite, as the metes and bounds of the claim are unknown, as there is a question or doubt as to whether the feature introduced by such narrower language is 
Claim 15
L4, limitation “preferably …” is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation within the same claim, and thus renders the claim indefinite, as the metes and bounds of the claim are unknown, as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18
L2, limitation “the pitch” lacks antecedent basis
L3, limitation “the input” lacks antecedent basis
L3-4, limitation “the determined movement” lacks antecedent basis, renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not relate to the “to determine” function of claim 1
L5, limitation “a blade deflection” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is known if the cited limitation does or does not relate to the “at least one wind turbine blade” of claim 17
Claim 19
L4, limitation “there between” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references
L6,8, limitation “towards” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation is a relative term and two of ordinary skill in the art could reasonably come to different conclusion as to the scope of the cited limitation, and further the claim language does not provide guidance for interpretation and the specification does not provide an explicit definition.
L6-7,8-9, limitation “a wind turbine blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are a new antecedent basis or if they rely upon the antecedent basis of L1.
L10, limitation “said communication devices” lacks antecedent basis renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown which structure is potentially referenced by the cited limitation
L11, limitation “the distance …” lacks antecedent basis
Claims dependent on a rejected claim are rejected based on dependency.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
First Interpretation:
Claims 1/19
Due to the construction of the preamble regarding “a wind turbine blade” and the following generic recitations defining a wind turbine blade, and in light of the indefiniteness invoked by the usage of “towards the root end of ”, the “at least one root communication device” is not required to be physically located upon the wind turbine blade itself under the BRI of the claim language, but rather may be located in an arrangement where the “at least one tip communication device (72) located towards said tip end” of the arrangement.
Second Interpretation:
Claims 1/19
In the interest of compact prosecution, a narrower interpretation of the BRI of the claim language as presented, where the root communication device is required to be located upon the wind turbine blade itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-6, 9, 14, 16-17, 19, as best understood in light of the objections and 112 issues above, and as understood under the First interpretation discussed above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gierlich (US 8,714,912), in view of Appleton (US 9,194,365).
Claim 1
Gierlich discloses:
“A wind turbine blade (best seen Fig1-2, blade 120) comprising an airfoil profile body having a pressure side and a suction side, and a leading edge and a trailing edge with a chord length extending there between, the blade having a tip end and a root end (best seen Fig1), the wind turbine blade further comprising:
at least one tip communication device located towards said tip end (best seen Fig2, active radio transmitter 210), 
at least one root communication device located towards said root end (best seen Fig2, antenna 220), said at least one root communication device being in wireless radio communication with said at least one tip communication device via a wireless communication path (C2L39-40, C5L55-59), 
to monitor the distance between said at least one tip communication device and said at least one root communication device to determine a movement of said at least one tip communication device relative to said at least one root communication device indicative of a blade deflection (best seen Fig2, angle alpha; C549-C6L3), 
wherein said at least one tip communication device is provided internally in the airfoil profile body (C7L55-57), 
Gierlich is silent to the application of radio absorbing materials.
Appleton teaches (Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17) that it is known to form wind turbine blades with radio/radar absorbing internal layers in order to have the advantage of changing the radar signature of the wind turbine in order to avoid confusion for air traffic control and other radar operators to distinguish between wind turbines and aircraft (C1L14-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangements of Gierlich and Appleton to result in the wind turbine blade of Gierlich having internal radio/radar absorbing layers in order to take advantage of avoiding confusion for air traffic control and other radar operators by better distinguishing between wind turbine and aircraft radar signatures.
Claim 2
The combination of Gierlich and Appleton, discloses: “A wind turbine blade according to claim 1, wherein said radio wave absorbing material is arranged between the at least one tip communication device and the at least one root communication device at a distance from the tip communication device of between 0.2 - 3.0 m (the absorbing layers of Appleton are located along the full span of the blade of Gierlich, and thus the absorbing , preferably of between 0.5 - 2 m (the absorbing layers of Appleton are located along the full span of the blade of Gierlich, and thus the absorbing layers are present in the claimed range).”
Claim 4
The combination of Gierlich and Appleton, discloses the arrangement of claim 1.
The combination of Gierlich and Appleton is silent to a particular core thickness, however Appleton teaches that (C1L53-60) the thickness of the core is a result effective variable that changes based on a desired impedance spectrum.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization to select a particular thickness for the core absorber of the combination of Gierlich and Appleton in order to produce a desired radio impedance spectrum, as one of ordinary skill in the art would have to select a particular thickness in order to actually practice the disclosure of the combination Gierlich and Appleton, and as taught by the MPEP the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Claim 5
The combination of Gierlich and Appleton, discloses: “A wind turbine blade according to claim 1,wherein said radio wave absorbing material is arranged as a panel comprising one or more sheets of one or more radio absorbing materials (Appleton: Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17).”
Claim 6
The combination of Gierlich and Appleton, discloses: “A wind turbine blade according to claim 5, wherein said one or more sheets comprise polymeric foam (Appleton: C2L65-67).”
Claim 9
The combination of Gierlich and Appleton, discloses: “A wind turbine blade according to claim 1, wherein said radio wave absorbing material comprises carbon (Appleton: C1L65).”
Claim 14
The combination of Gierlich and Appleton, discloses: “A wind turbine blade according to claim 1, wherein said at least one tip communication device comprises an antenna transmitting (Gierlich: best seen Fig2, active radio transmitter 210) a narrow time-domain pulse from a pulse generator (Gierlich: C5L64-C6L3), and said at least one root communication device comprises an antenna receiving said narrow time-domain pulse (Gierlich: antenna 220, C5L64-C6L3).”
Claim 16
The combination of Gierlich and Appleton, discloses: “A wind turbine blade according to claim 1, wherein said at least one root communication device is arranged externally on the airfoil profile body (Gierlich: best seen Fig2, antenna 220).”
Claim 17
The combination of Gierlich and Appleton, discloses: “A wind turbine (Gierlich: best seen Fig1, wind turbine 100) having at least one wind turbine blade as claimed in claim 1 (see claim 1).”
Claim 19
The combination of Gierlich and Appleton, discloses: 
“A blade deflection monitoring system for installation on a wind turbine blade (Gierlich: best seen Fig1-2, blade 120), the wind turbine blade comprising an airfoil profile body having a pressure side and a suction side, and a leading edge and a trailing edge with a chord length extending there between, the blade having a tip end and a root end (Gierlich: best seen Fig1), the monitoring system comprising:
at least one tip communication device for installation towards the tip end of a wind turbine blade (Gierlich: best seen Fig2, active radio transmitter 210), 
at least one root communication device for installation towards the root end of a wind turbine blade (Gierlich: best seen Fig2, antenna 220), and 
a controller (Gierlich: best seen Fig2, evaluation device 240, part of antenna device 220 per C5L36-48) to operate said communication devices in wireless radio communication to monitor the distance between said at least one tip communication device and said at least one root communication device when installed on a wind turbine blade to determine a movement of said at least one tip communication device relative to said at least one root communication device indicative of a blade deflection (Gierlich: best seen Fig2, angle alpha; C5L49-C6L3), wherein 
said at least one tip communication device is provided internally in the airfoil profile body (Gierlich: C7L55-57), and 
wherein at least one radio wave absorbing material is arranged internally in the airfoil profile body and in said wireless communication path (Appleton: Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17).”

Claim 18, as best understood in light of the objections and 112 issues above, and as understood under the First interpretation discussed above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gierlich (US 8,714,912), in view of Appleton (US 9,194,365), and in further view of Bosche (US 7,246,991).
Claim 18
The combination of Gierlich and Appleton discloses the arrangement of claim 17.
The combination of Gierlich and Appleton are silent as the application of a pitch control system.
Gierlich further discloses (C2L19-27) that the object of the invention of Gierlich is to avoid blade-tower strikes due to blade deformation/deflection.
Bosche teaches (Abstract; C1L6-8,41-43,47-52, C2L13-19) that it is known to have control systems on wind turbines that avoid tower strikes by the blades by using a controller that uses an output from an blade deflection sensor to determine if the blade is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select a known safety action for the combination of Gierlich and Appleton to perform in the event a blade-tower strike due to blade deformation/deflection was detected by the combination of Gierlich and Appleton in order to practice the disclosure of the combination of Gierlich and Appleton, as the combination of Gierlich and Appleton does not disclose an actual action to avoid a blade-tower strike after determining that a strike will occur, and Bosche teaches that it is known practice in the art to have control systems on wind turbines that avoid tower strikes by the blades by using a controller that uses an output from an blade deflection sensor to determine if the blade is in danger of striking the tower, and if the controller determines that a tower strike is possible, then the controller can pitch the blades to avoid a strike.


Claim 1-2, 4-6, 9, 14, 16-17, 19, as best understood in light of the objections and 112 issues above, and as understood under the Second interpretation discussed above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gierlich (US 8,714,912), in view of Appleton (US 9,194,365) and Li (US 2011/0285129).
Claim 1
Gierlich discloses:
“A wind turbine blade (best seen Fig1-2, blade 120) comprising an airfoil profile body having a pressure side and a suction side, and a leading edge and a trailing edge with a chord length extending there between, the blade having a tip end and a root end (best seen Fig1), the wind turbine blade further comprising:
at least one tip communication device located towards said tip end (best seen Fig2, active radio transmitter 210), 
at least one root communication device located towards said root end (best seen Fig2, antenna 220), said at least one root communication device being in wireless radio communication with said at least one tip communication device via a wireless communication path (C2L39-40, C5L55-59), 
to monitor the distance between said at least one tip communication device and said at least one root communication device to determine a movement of said at least one tip communication device relative to said at least one root communication device indicative of a blade deflection (best seen Fig2, angle alpha; C549-C6L3), 
wherein said at least one tip communication device is provided internally in the airfoil profile body (C7L55-57), 
Gierlich is silent to the application of radio absorbing materials, and Gierlich is silent to antenna 220 being located upon the wind turbine blade itself.
Appleton teaches (Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17) that it is known to form wind turbine blades with radio/radar absorbing internal layers in order to have the advantage of changing the radar signature of the wind turbine in order to avoid confusion for air traffic control and other radar operators to distinguish between wind turbines and aircraft (C1L14-23).
Li teaches (Fig1-3; Abstract, Para33,5,4) that it is known to located wireless sensors on wind turbine blades, one closer to the tip and one closer to the root, for the purpose of monitoring blade deflection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangements of Gierlich and Appleton to result in the wind turbine blade of Gierlich having internal radio/radar absorbing layers in order to take advantage of avoiding confusion for air traffic control and other radar operators by better distinguishing between wind turbine and aircraft radar signatures, and to apply the teachings of Li to locate the root antenna 220 of Gierlich on the wind turbine blade of Gierlich as Li teaches that it is known substitution in the art to locate wireless sensors on the wind turbine blade as opposed to the rotor.
Claim 2
The combination of Gierlich, Appleton, and Li, discloses: “A wind turbine blade according to claim 1, wherein said radio wave absorbing material is arranged between the at least one tip communication device and the at least one root communication device at a distance from the tip communication device of between 0.2 - 3.0 m (the absorbing layers of Appleton are located along the full span of the blade of Gierlich, and thus the absorbing layers are present in the claimed range), preferably of between 0.5 - 2 m (the absorbing layers of Appleton are located along the full span of the blade of Gierlich, and thus the absorbing layers are present in the claimed range).”
Claim 4
The combination of Gierlich, Appleton, and Li, discloses the arrangement of claim 1.
The combination of Gierlich, Appleton, and Li is silent to a particular core thickness, however Appleton teaches that (C1L53-60) the thickness of the core is a result effective variable that changes based on a desired impedance spectrum.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization to select a particular thickness for the core absorber of the combination of Gierlich, Appleton, and Li in order to produce a desired radio impedance spectrum, as one of ordinary skill in the art would have to select a particular thickness in order to actually practice the disclosure of the combination Gierlich, Appleton, and Li, and as taught by the MPEP the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Claim 5
The combination of Gierlich, Appleton, and Li, discloses: “A wind turbine blade according to claim 1,wherein said radio wave absorbing material is arranged as a panel comprising one or more sheets of one or more radio absorbing materials (Appleton: Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17).”
Claim 6
The combination of Gierlich, Appleton, and Li, discloses: “A wind turbine blade according to claim 5, wherein said one or more sheets comprise polymeric foam (Appleton: C2L65-67).”
Claim 9
The combination of Gierlich, Appleton, and Li, discloses: “A wind turbine blade according to claim 1, wherein said radio wave absorbing material comprises carbon (Appleton: C1L65).”
Claim 14
The combination of Gierlich, Appleton, and Li, discloses: “A wind turbine blade according to claim 1, wherein said at least one tip communication device comprises an antenna transmitting (Gierlich: best seen Fig2, active radio transmitter 210) a narrow time-domain pulse from a pulse generator (Gierlich: C5L64-C6L3), and said at least one root communication device comprises an antenna receiving said narrow time-domain pulse (Gierlich: antenna 220, C5L64-C6L3).”
Claim 16
The combination of Gierlich, Appleton, and Li, discloses: “A wind turbine blade according to claim 1, wherein said at least one root communication device is arranged externally on the airfoil profile body (Gierlich: best seen Fig2, antenna 220).”
Claim 17
The combination of Gierlich, Appleton, and Li, discloses: “A wind turbine (Gierlich: best seen Fig1, wind turbine 100) having at least one wind turbine blade as claimed in claim 1 (see claim 1).”
Claim 19
The combination of Gierlich, Appleton, and Li, discloses: 
“A blade deflection monitoring system for installation on a wind turbine blade (Gierlich: best seen Fig1-2, blade 120), the wind turbine blade comprising an airfoil profile body having a pressure side and a suction side, and a leading edge and a trailing edge with a chord length extending there between, the blade having a tip end and a root end (Gierlich: best seen Fig1), the monitoring system comprising:
at least one tip communication device for installation towards the tip end of a wind turbine blade (Gierlich: best seen Fig2, active radio transmitter 210), 
at least one root communication device for installation towards the root end of a wind turbine blade (Gierlich: best seen Fig2, antenna 220), and 
a controller (Gierlich: best seen Fig2, evaluation device 240, part of antenna device 220 per C5L36-48) to operate said communication devices in wireless radio communication to monitor the distance between said at least one tip communication device and said at least one root communication device when installed on a wind turbine blade to determine a movement of said at least one tip communication device relative to said at least one root communication device indicative of a blade deflection (Gierlich: best seen Fig2, angle alpha; C5L49-C6L3), wherein 
said at least one tip communication device is provided internally in the airfoil profile body (Gierlich: C7L55-57), and 
wherein at least one radio wave absorbing material is arranged internally in the airfoil profile body and in said wireless communication path (Appleton: Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17).”

Claim 18, as best understood in light of the objections and 112 issues above, and as understood under the Second interpretation discussed above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gierlich, in view of Appleton and Li, and in further view of Bosche (US 7,246,991).
Claim 18
The combination of Gierlich, Appleton, and Li discloses the arrangement of claim 17.
The combination of Gierlich, Appleton, and Li are silent as the application of a pitch control system.
Gierlich further discloses (C2L19-27) that the object of the invention of Gierlich is to avoid blade-tower strikes due to blade deformation/deflection.
Bosche teaches (Abstract; C1L6-8,41-43,47-52, C2L13-19) that it is known to have control systems on wind turbines that avoid tower strikes by the blades by using a controller that uses an output from an blade deflection sensor to determine if the blade is in danger of striking the tower, and if the controller determines that a tower strike is possible, then the controller can pitch the blades to avoid a strike.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select a known safety action for the combination of Gierlich, Appleton, and Li to perform in the event a blade-tower strike due to blade deformation/deflection was detected by the combination of Gierlich, Appleton, and Li in order to practice the disclosure of the combination of Gierlich, Appleton, and Li, as the combination of Gierlich, Appleton, and Li does not disclose an actual action to avoid a blade-tower strike after determining that a strike will occur, and Bosche teaches that it is known practice in the art to have control systems on wind turbines that avoid tower strikes by the blades by using a controller that uses an output from an blade deflection sensor to determine if the blade is in danger of striking the tower, and if the controller determines that a tower strike is possible, then the controller can pitch the blades to avoid a strike.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 8,951,011 to Li; patent version of Li above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747